DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Examiner’s Note:
The claims are only rejected under Double Patenting, and the Examiner attempted to contact the Applicant’s representatives multiple times beginning from more than a week prior to filing this Office Action in order to suggest filing a Terminal Disclaimer to remove the need to reject the claims, however, the Examiner has received no response from the Applicant’s representatives.
The Examiner left a voicemail message on 11/03/2022 (more than a week prior to the filing of this Office Action) describing the status of the claims and suggesting filing of a Terminal Disclaimer with Gregory M. Huffman (Reg. No. 69,212) at phone number (312) 913-0001, however, no response has been received by the Examiner. The Examiner attempted to contact Gregory M. Huffman by phone a second time on 11/08/2022 but was not able to make contact.
On 11/09/2022, the Examiner contacted the main office of law firm of Gregory M. Huffman for assistance regarding any other Attorney who might help, and the Examiner was instructed to contact Joseph Herndon (Reg. No. 50,469). The Examiner called Joseph Herndon on 11/09/2022 and left a voicemail describing the status of the claims and suggesting filing of a Terminal Disclaimer, however, no response has been received by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9, 12 and 13 of U.S. Patent No. 11,373,540. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 21 is obvious in view of Claims 1 and 9 of Patent ‘540. The majority of limitations of Claim 21 are encompassed by Claim 1 of Patent ‘540, with one difference being the “initial location” and the “target location” of Claim 21. However, both Claim 21 and Claim 1 of Patent ‘540 recite the use of a “proposed trajectory”, and clearly a trajectory would be defined between at least two different points, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to define a “proposed trajectory” as a trajectory between an obtained “initial location” and an obtained “target location”, in order for the trajectory to have a start position and end position.
Another difference is that Claim 21 recites the use of a “threshold condition” as in “determining, by the control system, that the noise-abatement value satisfies a threshold condition; and based on the determining that the noise-abatement value satisfies a threshold condition, causing the aerial vehicle to fly along the proposed trajectory”, however, Claim 9 of Patent ‘540 recites “determine an additional noise-abatement value of an additional proposed trajectory using the noise-abatement value function, and to select the proposed trajectory rather than the additional proposed trajectory for inclusion in the flight plan based on the noise-abatement value being greater than the additional noise-abatement value”, therefore, the “noise-abatement value” being “greater than the additional noise-abatement value” is equivalent to comparing the “noise-abatement value” to a threshold condition, with the “additional noise-abatement value” being the threshold, and satisfying a “threshold condition” is equivalent to the condition of the “noise-abatement value being greater than the additional noise-abatement value”, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the aerial vehicle to fly along the proposed trajectory based on determining that the noise-abatement value satisfies a threshold condition, in order to use a trajectory that satisfies a desired condition with respect to the noise-abatement value and a threshold, such as the noise-abatement value being greater than a threshold or greater than a noise-abatement value associated with another trajectory.

Claim 21 is obvious in view of Claims 12 and 13 of U.S. Patent No. 11,373,540 (which will now be referred to as Patent ‘540). The majority of limitations of Claim 21 are encompassed by Claim 12 of Patent ‘540, with one difference being the “initial location” and the “target location” of Claim 21. However, both Claim 21 and Claim 12 of Patent ‘540 recite the use of a “proposed trajectory”, and clearly a trajectory would be defined between at least two different points, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to define a “proposed trajectory” as a trajectory between an obtained “initial location” and an obtained “target location”, in order for the trajectory to have a start position and end position.
Another difference is that Claim 21 recites the use of a “threshold condition” as in “determining, by the control system, that the noise-abatement value satisfies a threshold condition; and based on the determining that the noise-abatement value satisfies a threshold condition, causing the aerial vehicle to fly along the proposed trajectory”, however, Claim 13 of Patent ‘540 recites “determining, by the flight planning system using the noise-abatement function, an additional noise-abatement value of an additional trajectory for the aerial vehicle, wherein determining the flight plan comprises selecting the proposed trajectory rather than the additional trajectory for inclusion in the flight plan based on the noise-abatement value being greater than the additional noise-abatement value”, therefore, the “noise-abatement value” being “greater than the additional noise-abatement value” is equivalent to comparing the “noise-abatement value” to a threshold condition, with the “additional noise-abatement value” being the threshold, and satisfying a “threshold condition” is equivalent to the condition of the “noise-abatement value being greater than the additional noise-abatement value”, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the aerial vehicle to fly along the proposed trajectory based on determining that the noise-abatement value satisfies a threshold condition, in order to use a trajectory that satisfies a desired condition with respect to the noise-abatement value and a threshold, such as the noise-abatement value being greater than a threshold or greater than a noise-abatement value associated with another trajectory.

Claim 22 is encompassed by Claim 1 of Patent ‘540.
Claim 22 is encompassed by Claim 12 of Patent ‘540.
Claim 23 is obvious in view of Claim 1 of Patent ‘540, where it would be obvious to use a current location of an aerial vehicle as the “initial location” in order to consider a trajectory from a current location to a destination, and in order to navigate from a current location to a destination.
Claim 23 is obvious in view of Claim 12 of Patent ‘540, where it would be obvious to use a current location of an aerial vehicle as the “initial location” in order to consider a trajectory from a current location to a destination, and in order to navigate from a current location to a destination.

Claim 24 is obvious in view of Claims 1 and 2 of Patent ‘540. Claims 1 and 2 of Patent ‘540 recite nearly the same use of “albedo data”. A difference is that Claim 24 recites “determining the perceived noise” rather than estimating “propagation of the acoustic noise from the aerial location to the surface location” as in Claim 2 of Patent ‘540, however, because the “perceived noise” is directed to perceived noise at a “surface location” based on “acoustic noise emitted by the aerial vehicle at an aerial location” (see Parent Claim 21), and Claim 1 of Patent ‘540 recites “an acoustic model system configured to estimate perceived noise at a surface location based on acoustic noise emitted by the aerial vehicle at an aerial location”, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine that an estimation of “propagation of the acoustic noise from the aerial location to the surface location” would be equivalent to determining the “perceived noise” at the “surface location”.

Claim 25 is encompassed by Claims 1 and 3 of Patent ‘540.
Claim 26 is encompassed by Claims 1 and 5 of Patent ‘540.
Claim 27 is encompassed by Claims 1 and 7 of Patent ‘540.
Claim 28 is encompassed by Claims 1 and 4 of Patent ‘540.

Claim 29 is obvious in view of Claims 1 and 9 of Patent ‘540. The majority of limitations of Claim 29 are encompassed by Claim 1 of Patent ‘540, with one difference being the “initial location” and the “target location” of Claim 29. However, both Claim 29 and Claim 1 of Patent ‘540 recite the use of a “proposed trajectory”, and clearly a trajectory would be defined between at least two different points, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to define a “proposed trajectory” as a trajectory between an obtained “initial location” and an obtained “target location”, in order for the trajectory to have a start position and end position.
Another difference is that Claim 29 recites the use of a “threshold condition” as in “determining that the noise-abatement value satisfies a threshold condition; and based on the determining that the noise-abatement value satisfies a threshold condition, causing the aerial vehicle to fly along the proposed trajectory”, however, Claim 9 of Patent ‘540 recites “determine an additional noise-abatement value of an additional proposed trajectory using the noise-abatement value function, and to select the proposed trajectory rather than the additional proposed trajectory for inclusion in the flight plan based on the noise-abatement value being greater than the additional noise-abatement value”, therefore, the “noise-abatement value” being “greater than the additional noise-abatement value” is equivalent to comparing the “noise-abatement value” to a threshold condition, with the “additional noise-abatement value” being the threshold, and satisfying a “threshold condition” is equivalent to the condition of the “noise-abatement value being greater than the additional noise-abatement value”, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the aerial vehicle to fly along the proposed trajectory based on determining that the noise-abatement value satisfies a threshold condition, in order to use a trajectory that satisfies a desired condition with respect to the noise-abatement value and a threshold, such as the noise-abatement value being greater than a threshold or greater than a noise-abatement value associated with another trajectory.

Claim 30 is encompassed by Claim 1 of Patent ‘540.
Claim 31 is obvious in view of Claim 1 of Patent ‘540, where it would be obvious to use a current location of an aerial vehicle as the “initial location” in order to consider a trajectory from a current location to a destination, and in order to navigate from a current location to a destination.
Claim 32 is obvious in view of Claims 1 and 2 of Patent ‘540. Claims 1 and 2 of Patent ‘540 recite nearly the same use of “albedo data”. A difference is that Claim 32 recites “determining the perceived noise” rather than estimating “propagation of the acoustic noise from the aerial location to the surface location” as in Claim 2 of Patent ‘540, however, because the “perceived noise” is directed to perceived noise at a “surface location” based on “acoustic noise emitted by the aerial vehicle at an aerial location” (see Parent Claim 29), and Claim 1 of Patent ‘540 recites “an acoustic model system configured to estimate perceived noise at a surface location based on acoustic noise emitted by the aerial vehicle at an aerial location”, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine that an estimation of “propagation of the acoustic noise from the aerial location to the surface location” would be equivalent to determining the “perceived noise” at the “surface location”.

Claim 33 is encompassed by Claims 1 and 3 of Patent ‘540.
Claim 34 is encompassed by Claims 1 and 5 of Patent ‘540.
Claim 35 is encompassed by Claims 1 and 7 of Patent ‘540.
Claim 36 is encompassed by Claims 1 and 4 of Patent ‘540.

Claim 37 is obvious in view of Claims 1 and 9 of Patent ‘540. The majority of limitations of Claim 37 are encompassed by Claim 1 of Patent ‘540, with one difference being the “initial location” and the “target location” of Claim 21. However, both Claim 37 and Claim 1 of Patent ‘540 recite the use of a “proposed trajectory”, and clearly a trajectory would be defined between at least two different points, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to define a “proposed trajectory” as a trajectory between an obtained “initial location” and an obtained “target location”, in order for the trajectory to have a start position and end position.
Another difference is that Claim 37 recites the use of a “threshold condition” as in “determining that the noise-abatement value satisfies a threshold condition; and based on the determining that the noise-abatement value satisfies a threshold condition, causing the aerial vehicle to fly along the proposed trajectory”, however, Claim 9 of Patent ‘540 recites “determine an additional noise-abatement value of an additional proposed trajectory using the noise-abatement value function, and to select the proposed trajectory rather than the additional proposed trajectory for inclusion in the flight plan based on the noise-abatement value being greater than the additional noise-abatement value”, therefore, the “noise-abatement value” being “greater than the additional noise-abatement value” is equivalent to comparing the “noise-abatement value” to a threshold condition, with the “additional noise-abatement value” being the threshold, and satisfying a “threshold condition” is equivalent to the condition of the “noise-abatement value being greater than the additional noise-abatement value”, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the aerial vehicle to fly along the proposed trajectory based on determining that the noise-abatement value satisfies a threshold condition, in order to use a trajectory that satisfies a desired condition with respect to the noise-abatement value and a threshold, such as the noise-abatement value being greater than a threshold or greater than a noise-abatement value associated with another trajectory.
Another difference is the “non-transitory computer-readable medium having stored therein instructions that are executable to cause a system to perform a set of acts” of the preamble of Claim 37, however, because Claim 1 of Patent ‘540 is directed to a “control system for an aerial vehicle”, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement such a system using a processor that executes instructions stored on a memory as is conventional with computer systems.

Claim 38 is encompassed by Claim 1 of Patent ‘540.
Claim 39 is obvious in view of Claim 1 of Patent ‘540, where it would be obvious to use a current location of an aerial vehicle as the “initial location” in order to consider a trajectory from a current location to a destination, and in order to navigate from a current location to a destination.
Claim 40 is encompassed by Claims 1 and 7 of Patent ‘540.

Allowable Subject Matter
Claims 21-40 are allowable over the prior are but are rejected under Double Patenting.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding 35 U.S.C. 101, it has been determined that the amended claims are not directed to an abstract idea. Specifically, the invention of Claims 21, 29 and 37 are directed to an aircraft control system that causes an aerial vehicle to “fly along” a “proposed trajectory”, where causing an aerial vehicle to fly along a trajectory cannot be performed in the mind. While it is true that a person may manually cause such a flight to occur, such as by operating flight controls or operating a device that provides a signal used to control flight, the Examiner has determined that causing the aerial vehicle to “fly along” a “proposed trajectory” is not extrasolution activity but is essential to the invention as a whole and therefore the claims are not directed to an abstract idea. Therefore, the amended claims are directed to statutory subject matter.
Regarding the prior art, the closest prior art is Cornett et al. (8,036,821) and Beaurepaire et al. (2021/0012669).
While Cornett et al. teaches an acoustic signature, and teaches a route planner that may select a route having a relatively small acoustic signature, and Beaurepaire et al. teaches determining the noise volume received on the ground from an aerial vehicle based on flight data such as flight speed, the prior art taken either alone or in combination with other prior art fails to teach or render obvious the limitations “determining, by the control system, a perceived noise at a surface location based on acoustic noise emitted by the aerial vehicle at an aerial location along the proposed trajectory; determining, by the control system, a noise-abatement value of the proposed trajectory based at least on the perceived noise at the surface location and a flight time; determining, by the control system, that the noise-abatement value satisfies a threshold condition; and based on the determining that the noise-abatement value satisfies a threshold condition, causing the aerial vehicle to fly along the proposed trajectory”.
Specifically, the claimed “noise-abatement value” actually serves the opposite purpose of the acoustic signature of Cornett et al., as seen in P[0019] of the Applicant’s specification which that “proposed trajectories having high noise-abatement values may be preferable over proposed trajectories having low noise-abatement values”, and on the contrary, for Cornett et al., a trajectory with a smaller acoustic signature is selected, therefore, the acoustic signature is not equivalent to the “noise-abatement value”. While one could argue that a person may intuitively determine that the smaller an acoustic signature for a location, the larger some “noise-abatement value” would be, this does not change the fact that the prior art does not teach specifically calculating a “noise-abatement value” that is based on a “perceived noise at the surface location and a flight time”, or determining if a “noise-abatement value” satisfies a “threshold condition” and “causing the aerial vehicle to fly along the proposed trajectory” based on the determination. Therefore, the claims are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662